Order of the Appellate Term, -Second Judicial Department, dated April 21, 1967, affirmed, with $10 costs and disbursements. We are of the opinion that issues of fact are present which necessitated the denial of summary judgment beyond the amount granted. Christ, Acting P. J., Brennan, Rabin and Benjamin, JJ., concur; Martuseello, J., dissents and votes to reverse and to grant summary judgment as sought by plaintiff, with the following memorandum:-I am of the opinion that defendant failed to overcome the documentary evidence presented by plaintiff and thus failed to raise an issue of fact requiring a trial.